Opinion issued December 19, 2017




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00792-CV
                            ———————————
           KAREN MCANDREWS AND JOHN LOWE, Appellants
                                         V.
                       JODY CRYSTAL LOWE, Appellee



                   On Appeal from the County Court at Law
                            Austin County, Texas
                      Trial Court Case No. 2014L-6013



                          MEMORANDUM OPINION

      Appellants, Karen McAndrews and John Lowe, have filed a notice of appeal

of an order denying a motion to recuse the trial court judge in a suit affecting the

parent-child relationship. We dismiss the appeal for want of jurisdiction.
      John Lowe moved for recusal of the Honorable Daniel W. Leedy, the

presiding judge of the county court at law. Judge Leedy declined to recuse himself

and referred the motion to the regional presiding judge, the Honorable Billy Ray

Stubblefield, pursuant to Texas Rule of Civil Procedure 18a. Judge Stubblefield

assigned the Honorable Terry Flenniken “to preside in the Motion to Recuse” Judge

Leedy. John Lowe then moved for recusal of Judge Flenniken. On August 27, 2017,

Judge Stubblefield signed an order denying the motion to recuse Judge Flenniken.

And, on October 3, 2017, Judge Flenniken held a hearing on the motion to recuse

Judge Leedy and signed an order denying the motion. Lowe and McAndrews then

filed a notice of appeal of the “[d]enial of the [m]otion to recuse Judge Dan Leedy.”

      Generally, appellate courts have jurisdiction only over appeals from final

judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); N. E.

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). A judgment is final

for purposes of appeal if the judgment disposes of all pending parties and claims

before the trial court. Aldridge, 400 S.W.2d at 895. The clerk’s record filed in this

appeal does not show that the trial court has signed a final judgment that disposes of

all parties and claims before the Court.

      An appellate court also has jurisdiction to consider an appeal from an

interlocutory order if a statute explicitly provides jurisdiction. Stary v. DeBord, 967
S.W.2d 352, 352–53 (Tex. 1998); see, e.g., TEX. CIV. PRAC. & REM. CODE ANN. §

                                           2
51.014 (West Supp. 2017) (authorizing appeals from certain interlocutory orders).

However, an order denying a motion to recuse is not an appealable interlocutory

order. See Rizk v. Gray, No. 01-16-00374-CV, 2016 WL 7104020, at *1 (Tex.

App.—Houston [1st Dist.] Dec. 6, 2016, no pet.) (mem. op.) (citations omitted). To

the contrary, Texas Rule of Civil Procedure 18a(j)(1)(A) expressly provides that

“[a]n order denying a motion to recuse may be reviewed only for abuse of discretion

on appeal from the final judgment.” TEX. R. CIV. PROC. 18a(j)(1)(A); see Rizk, 2016
WL 7104020, at *1 (explaining interlocutory order denying motion to recuse “is

appealable only on appeal of the final judgment”).

      The Clerk of this Court notified appellants that the appeal was subject to

dismissal for want of jurisdiction unless they filed a written response showing how

this Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a). Appellants

have not responded to the notice.1

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss as

moot all pending motions.

                                   PER CURIAM

Panel consists of Justices Keyes, Brown, and Lloyd.




1
      Within the time to respond to this Court’s notice, appellants filed a brief in this
      appeal. Their brief, however, does not demonstrate that this Court has jurisdiction
      over their appeal or address the jurisdictional question.
                                           3